UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

GARY CANTERBURY, Administrator of
the Estate of Justin Canterbury,
deceased,
Plaintiff-Appellant,

v.                                                                No. 99-2503

MOUNTAIN ENTERPRISES,
INCORPORATED, a Kentucky
corporation,
Defendant-Appellee.

Appeal from the United States District Court
for the Southern District of West Virginia, at Charleston.
John T. Copenhaver, Jr., District Judge.
(CA-98-489-2)

Submitted: June 20, 2000

Decided: July 20, 2000

Before WILKINS and LUTTIG, Circuit Judges,
and HAMILTON, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

James Allan Colburn, Amy C. Crossan, BOUCHILLON, CROSSON
& COLBURN, L.C., Huntington, West Virginia, for Appellant. John
Andrew Smith, Richard G. Conley, SMITH, CONLEY & WELL-
BORN, Charleston, West Virginia, for Appellee.
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Gary Canterbury, administrator of the estate of his son, Justin Can-
terbury (the Estate), appeals the order of the district court granting
summary judgment in this diversity action. See 28 U.S.C. § 1332
(West 1993 & Supp. 2000). We affirm.

On June 5, 1996, Justin Canterbury was riding in a car driven by
Harold Maynard on Laurel Creek Road in Mingo County, West Vir-
ginia. The car left the road, hit a tree, and landed upside down. Justin
Canterbury was ejected from the vehicle and died eleven days later.
Harold Maynard suffered serious injuries, and has no memory of the
accident.

The Estate filed this action against Mountain Enterprises, Inc.
(Mountain), alleging that the accident was caused by the negligence
of Mountain's employee, Donnie Canterbury. In ruling on Mountain's
motion for summary judgment, the district court concluded that Don-
nie Canterbury was not acting in the scope of his employment at the
time of the accident, and therefore Mountain bore no responsibility
under the doctrine of respondeat superior.

On appeal, the Estate argues that the district court erred, and asserts
that genuine issues of material fact exist as to whether Donnie Canter-
bury was still acting in the scope of his employment. We agree with
the district court that any factual discrepancies as to the time Donnie
Canterbury ceased work on the day in question do not create a genu-
ine issue of material fact as to whether he had ceased work for the day
and was on his way home at the time of the accident. The doctrine
of respondeat superior is generally not applicable during the period an
employee is going to or coming from work. Courtless v. Jolliffe, 507
S.E.2d 136, 141 (W. Va. 1998). Therefore, having reviewed the dis-
trict court's grant of summary judgment de novo, Altizer v. Deeds,

                     2
191 F.3d 540, 547 (4th Cir. 1999), we conclude that no genuine issues
of material fact exist and Mountain was entitled to judgment as a mat-
ter of law. Fed. R. Civ. P. 56(c).

We therefore affirm the district court's grant of summary judg-
ment. We dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the court
and argument would not aid the decisional process.

AFFIRMED

                    3